Order entered September 25, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00022-CV

                           ROBERT PERRY, II, ET AL., Appellants

                                                 V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05355-D

                                             ORDER
       Before the Court is appellants’ September 23, 2014 “Motion to Extend Time to

Reporter’s Record to Continue the Appeal.” The reporter’s record was filed on August 26, 2014.

Appellants’ brief is due on September 25, 2014. Although appellants discuss extending the time

to file the reporter’s record, we treat the motion as a request for an extension of time to file their

brief. We GRANT the motion TO THE EXTENT that appellants shall file their brief on or

before OCTOBER 27, 2014. We caution appellants that no further extension of time will be

granted absent extraordinary circumstances.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE